NO. 12-22-00183-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE INTEREST OF                                §      APPEAL FROM THE 420TH

D.A. AND G.A.,                                    §      JUDICIAL DISTRICT COURT

CHILDREN                                          §      NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
       C.P. and M.A. appeal the termination of their parental rights. They each present six
issues on appeal. We affirm.


                                          BACKGROUND
       C.P. is the father and M.A. is the mother of D.A. and G.A. On June 19, 2020, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of D.A. and G.A., for conservatorship, and for termination of C.P.’s and M.A.’s
parental rights. The Department was appointed temporary managing conservator of the children.
       Following a bench trial, the trial court entered an agreed final order in a suit affecting the
parent-child relationship (the Agreed Order) in January 2021. The Agreed Order appointed the
Department as permanent managing conservator of the children and M.A. and C.P. were
appointed possessory conservators. The Agreed Order also provided that M.A.’s and C.P.’s
access would be at the Department’s discretion.
       On February 14, 2022, the Department filed a petition to modify the Agreed Order,
alleging that the circumstances of the children, parent, sole managing conservator, possessory
conservator, or other party affected by the Agreed Order have materially and substantially
changed. The Department requested termination of M.A.’s and C.P.’s parental rights.
       At the conclusion of a trial on the merits, the trial court found, by clear and convincing
evidence C.P. engaged in one or more of the acts or omissions necessary to support termination


                                                  1
of his parental rights under subsections (D), (E), (N) and (O) of Texas Family Code Section
161.001(b)(1). The trial court also found that termination of the parent-child relationship
between C.P. and the children is in the children’s best interest. Based on these findings, the trial
court ordered that the parent-child relationship between C.P. and the children be terminated.
       The trial court also found, by clear and convincing evidence M.A. engaged in one or
more of the acts or omissions necessary to support termination of her parental rights under
subsections (D), (E), (N) and (O) of Texas Family Code Section 161.001(b)(1). The trial court
found that termination of the parent-child relationship between M.A. and the children is in the
children’s best interest. Based on these findings, the trial court ordered that the parent-child
relationship between M.A. and the children be terminated.
       This appeal followed.


                               TERMINATION OF PARENTAL RIGHTS
       Involuntary termination of parental rights embodies fundamental constitutional rights.
Vela v. Marywood, 17 S.W.3d 750, 759 (Tex. App.–Austin 2000), pet. denied per curiam, 53
S.W.3d 684 (Tex. 2001); In re J.J., 911 S.W.2d 437, 439 (Tex. App.—Texarkana 1995, writ
denied). Because a termination action “permanently sunders” the bonds between a parent and
child, the proceedings must be strictly scrutinized. Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex.
1976); In re Shaw, 966 S.W.2d 174, 179 (Tex. App.—El Paso 1998, no pet.).
       Section 161.001 of the Family Code permits a court to order termination of parental
rights if two elements are established. TEX. FAM. CODE ANN. § 161.001 (West 2022); In re
J.M.T., 39 S.W.3d 234, 237 (Tex. App.—Waco 1999, no pet.). First, the parent must have
engaged in any one of the acts or omissions itemized in the second subsection of the statute. TEX.
FAM. CODE ANN. § 161.001(b)(1); Green v. Tex. Dep’t of Protective & Regulatory Servs., 25
S.W.3d 213, 219 (Tex. App.—El Paso 2000, no pet.); In re J.M.T., 39 S.W.3d at 237. Second,
termination must be in the best interest of the child. TEX. FAM. CODE ANN. § 161.001(b)(2); In re
J.M.T., 39 S.W.3d at 237. Both elements must be established by clear and convincing evidence,
and proof of one element does not alleviate the petitioner’s burden of proving the other. TEX.
FAM. CODE ANN. § 161.001; Wiley, 543 S.W.2d at 351; In re J.M.T., 39 S.W.3d at 237.
       The clear and convincing standard for termination of parental rights is both
constitutionally and statutorily mandated. TEX. FAM. CODE ANN. § 161.001; In re J.J., 911



                                                 2
S.W.2d at 439. Clear and convincing evidence means “the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations
sought to be established.” TEX. FAM. CODE ANN. § 101.007 (West 2019). The burden of proof is
upon the party seeking the deprivation of parental rights. In re J.M.T., 39 S.W.3d at 240.


                                       STANDARD OF REVIEW
       When confronted with both a legal and factual sufficiency challenge, an appellate court
must first review the legal sufficiency of the evidence. Glover v. Tex. Gen. Indem. Co., 619
S.W.2d 400, 401 (Tex. 1981); In re M.D.S., 1 S.W.3d 190, 197 (Tex. App.—Amarillo 1999, no
pet.). In conducting a legal sufficiency review, we must look at all the evidence in the light most
favorable to the finding to determine whether a reasonable trier of fact could have formed a firm
belief or conviction that its findings were true. In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).
We must assume that the fact finder settled disputed facts in favor of its finding if a reasonable
fact finder could do so and disregard all evidence that a reasonable fact finder could have
disbelieved or found incredible. Id.
       The appropriate standard for reviewing a factual sufficiency challenge to the termination
findings is whether the evidence is such that a fact finder could reasonably form a firm belief or
conviction about the truth of the petitioner's allegations. In re C.H., 89 S.W.3d 17, 25 (Tex.
2002). In determining whether the fact finder has met this standard, an appellate court considers
all the evidence in the record, both that in support of and contrary to the trial court’s findings. Id.
at 27-29. Further, an appellate court should consider whether disputed evidence is such that a
reasonable fact finder could not have reconciled that disputed evidence in favor of its finding. In
re J.F.C., 96 S.W.3d at 266. The trier of fact is the exclusive judge of the credibility of the
witnesses and the weight to be given their testimony. Nordstrom v. Nordstrom, 965 S.W.2d 575,
580 (Tex. App.—Houston [1st Dist.] 1997, pet. denied).


                                         SCOPE OF REVIEW
       In their first issue, M.A. and C.P. urge that the evidence is insufficient to show a material
change in circumstances. They do not request any specific relief under this issue or analyze the
evidence under any particular standard of review. Accordingly, it is unclear whether M.A.’s and
C.P.’s first issue directly attacks the final order or is intended to affect the scope of review of



                                                  3
their other sufficiency points. See In re D.N., 405 S.W.3d 863, 870 (Tex. App.—Amarillo 2013,
no pet.) (“[T]o rely on acts or omissions evidence of which has been presented to the trial court
prior to the earlier order denying termination, the Department must garner sufficient evidence of
section 161.004’s elements, including a material and substantial change of the parties’
circumstances.”).
       We assume without deciding that the Department was required to prove a material and
substantial change to rely on evidence of acts or omissions occurring before the trial court’s prior
order. See id. at 869–70. Because we ultimately consider evidence of acts and omissions
occurring before the date of the trial court’s prior order when evaluating the sufficiency of the
evidence to prove the children’s best interest and the predicate ground for termination, we will
review the sufficiency of the evidence to support the trial court’s finding of a material and
substantial change in circumstances.
Applicable Law
       When, as here, the Department seeks termination after a trial court’s prior denial of
termination, the trial court may terminate parental rights by following the familiar procedure
under Section 161.001 of the Family Code, or the court may terminate parental rights under
Section 161.004. See In re A.L.H., 515 S.W.3d 60, 89 (Tex. App.—Houston [14th Dist.] 2017,
pet. denied). Section 161.001 provides the typical avenue for termination, when a court may
terminate based on findings that (1) the parent committed one or more acts specifically named in
the Family Code as grounds for termination, and (2) termination is in the child’s best interest.
See In re U.P., 105 S.W.3d 222, 229 (Tex. App.—Houston [14th Dist.] 2003, pet. denied).
Section 161.004 provides an alternative method for termination following the rendition of an
order that previously denied termination if (1) termination is in the child’s best interest, (2) the
new petition to terminate was filed after the date of the prior order denying termination; (3) the
parent committed an act listed under Section 161.001 before the date of the prior order denying
termination; and (4) the circumstances of the child, parent, sole managing conservator,
possessory conservator, or other party affected by the order have materially and substantially
changed since the date of the order. TEX. FAM. CODE ANN. § 161.004(a) (West 2022). At a
hearing under this section, “the court may consider evidence presented at a previous hearing in a
suit for termination of the parent-child relationship of the parent with respect to the same child.”
Id. § 161.004(b).



                                                 4
       “[T]here are no definite guidelines as to what constitutes a ‘material and substantial
change in circumstances’ to terminate parental rights under section 161.004.” In re A.L.H., 515
S.W.3d at 89. The Fourteenth Court of Appeals has determined that a material and substantial
change existed when the parent was adjudicated guilty of a crime and sentenced to prison after
the prior order, and when a parent failed to complete a family service plan by failing to visit the
child and attend medical appointments. See In re M.J.W., No. 14-16-00276-CV, 2016 WL
4206046, at *8 (Tex. App.—Houston [14th Dist.] Aug. 9, 2016, pet. denied) (mem. op.); see also
In re C.A.C., No. 14-12-00396-CV, 2012 WL 4465234, at *9 (Tex. App.—Houston [14th Dist.]
Sept. 27, 2012, no pet.) (mem. op.).
Analysis
       In this case, the Department requested termination under both Sections 161.001 and
161.004. The Department specifically alleged that the circumstances of the children materially
and substantially changed since the prior order. And there is no evidence the Department
abandoned any of its pleadings at trial. The Department clearly relied on actions that both
predated and postdated the prior termination order. M.A. and C.P. seem to attack the lack of a
specific finding that the circumstances changed. However, absent findings on these ultimate
issues, we presume the trial court made all fact findings necessary to support the order of
termination. Smith v. Smith, 22 S.W.3d 140, 149 (Tex. App.—Houston [14th Dist.] 2000, no
pet.); see In re N.R.T., 338 S.W.3d 667, 678 (Tex. App.—Amarillo 2011, no pet.).
       The testimony at trial showed that, at the time of the Agreed Order, the Department
intended to place the children with their maternal grandmother in South Dakota. However, after
the entry of the Agreed Order, the grandmother contacted caseworker Macee Skillern and
informed her that “she would not feel safe with [C.P.] being involved with the children if they
were placed in her home.” The grandmother did not feel like she could keep the children safe if
C.P. knew where they were placed. The Department then attempted to contact C.P. and M.A. to
set up visitation and a new service plan. However, according to Skillern, the parents were “very
difficult to locate” and contact. Skillern testified that neither parent engaged with the new
services or the Department. We conclude that these facts, which are undisputed, demonstrate a
material and substantial change in the circumstances of the children, the Department, and the
future placement of the children after the Agreed Order.        M.A.’s and C.P.’s first issue is
overruled.



                                                5
                   TERMINATION UNDER SECTION 161.001(B)(1)(D) AND (E)
       In their second and third issues, M.A. and C.P. argue the evidence is legally and factually
insufficient to terminate their parental rights pursuant to subsections (D) and (E) of Texas Family
Code Section 161.001(b)(1).
Applicable Law
       The court may order termination of the parent-child relationship if the court finds by clear
and convincing evidence that the parent has knowingly placed or knowingly allowed the child to
remain in conditions or surroundings which endanger the physical or emotional well-being of the
child. TEX. FAM. CODE ANN. § 161.001(b)(1)(D). Subsection (D) addresses the child’s
surroundings and environment. In re N.R., 101 S.W.3d 771, 775-76 (Tex. App.—Texarkana
2003, no pet.). The child’s “environment” refers to the suitability of the child’s living conditions
as well as the conduct of parents or others in the home. In re S.R., 452 S.W.3d 351, 360 (Tex.
App.—Houston [14th Dist.] 2014, pet. denied). The relevant time frame to determine whether
there is clear and convincing evidence of endangerment is before the child was removed. Ybarra
v. Tex. Dep’t of Human Servs., 869 S.W.2d 574, 577 (Tex. App.—Corpus Christi 1993, no
pet.). Further, subsection (D) permits termination based upon only a single act or omission. In re
R.D., 955 S.W.2d 364, 367 (Tex. App.—San Antonio 1997, pet. denied).
       The court may order termination of the parent-child relationship if it finds by clear and
convincing evidence that the parent has engaged in conduct, or knowingly placed the child with
persons who engaged in conduct, that endangers the physical or emotional well-being of the
child. TEX. FAM. CODE ANN. § 161.001(b)(1)(E). It is not necessary that the parent know for
certain that the child is in an endangering environment; rather, awareness of the potential for
danger and a disregard of the risk is enough to show endangering conduct. Interest of J.H., No.
09-20-00056-CV, 2020 WL 4516860, at *10 (Tex. App.—Beaumont Aug. 6, 2020, no pet.)
(mem. op.); see Interest of E.S., No. 12-20-00282-CV, 2021 WL 2483788, at *3 (Tex. App.—
Tyler June 17, 2021, pet. denied) (mem. op.). Finally, the need for permanence is a paramount
consideration for the child’s present and future physical and emotional needs. In re N.K., 99
S.W.3d 295, 301 n.9 (Tex. App.—Texarkana 2003, no pet.); In re M.D.S., 1 S.W.3d at 200.
       “Endanger” means to expose to loss or injury or to jeopardize. Tex. Dep’t of Human
Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In re D.M., 58 S.W.3d 801, 811 (Tex. App.—
Fort Worth 2001, no pet.). It is not necessary that the conduct be directed at the child or that the



                                                 6
child actually suffers injury. Boyd, 727 S.W.2d at 533; In re J.J., 911 S.W.2d at 440. When
seeking termination under subsection (D), the Department must show that the child’s living
conditions pose a real threat of injury or harm. In re N.R., 101 S.W.3d at 776; Ybarra, 869
S.W.2d at 577. Further, there must be a connection between the conditions and the resulting
danger to the child’s emotional or physical well-being. Ybarra, 869 S.W.2d at 577-78. It is
sufficient that the parent was aware of the potential for danger to the child in such environment
and disregarded that risk. In re N.R., 101 S.W.3d at 776. In other words, conduct that
demonstrates awareness of an endangering environment is sufficient to show endangerment.
Interest of T.A., No. 12-20-00276-CV, 2021 WL 2182316 at *4 (Tex. App.—Tyler May 28,
2021, pet. denied) (mem. op.). We have previously concluded it is illogical to reason that
inappropriate, debauching, unlawful, or unnatural conduct of persons who live in the home of a
child, or with whom a child is compelled to associate on a regular basis in his home, is not
inherently a part of the “conditions and surroundings” of that place or home. In re B.R., 822
S.W.2d 103, 106 (Tex. App.—Tyler 1991, writ denied). Subsection (D) is designed to protect a
child from precisely such an environment. Id.
       Subsection (E) requires us to look at the parent’s conduct alone, including actions,
omissions, or the parent’s failure to act. In re D.J., 100 S.W.3d 658, 662 (Tex. App.—Dallas
2003, pet. denied); In re D.M., 58 S.W.3d at 811. Termination under subsection (E) must be
based on more than a single act or omission. In re D.M., 58 S.W.3d at 812; In re D.T., 34
S.W.3d 625, 634 (Tex. App.—Fort Worth 2000, pet. denied). A voluntary, deliberate, and
conscious “course of conduct” by the parent that endangers the child’s physical and emotional
well-being is required. In re D.M., 58 S.W.3d at 812; In re D.T., 34 S.W.3d at 634.
       As a general rule, conduct that subjects a child to a life of uncertainty and instability
endangers the physical and emotional well-being of a child. In re M.R.J.M., 280 S.W.3d 494,
503 (Tex. App.—Fort Worth 2009, no pet.); In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort
Worth 2004, pet. denied). Endangering conduct is not limited to actions directed towards the
child. Boyd, 727 S.W.2d at 533. It necessarily follows that the endangering conduct may include
the parent’s actions before the child’s birth and while the parent had custody of older children.
See id. (stating that although endanger means more than a threat of metaphysical injury or the
possible ill effects of a less-than-ideal family environment, it is not necessary that the parent’s
conduct be directed at the child or that the child actually suffers injury); see also In re M.N.G.,



                                                7
147 S.W.3d 521, 536 (Tex. App.—Fort Worth 2004, pet. denied) (holding that courts may look
to parental conduct both before and after child’s birth to determine whether termination is
appropriate). Further, the conduct may occur before the child’s birth and both before and after
the child has been removed by the Department. Walker v. Tex. Dep’t of Family & Protective
Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009, pet. denied).
Analysis
         M.A. and C.P. argue on appeal that the evidence is insufficient to support termination
under both subsections (D) and (E). Specifically, they urge the evidence since the Agreed Order
showed that the children were in a foster home and that the Department was the only entity
allowed to make decisions about the children. Relying on their Section 161.004 argument, they
do not contend the evidence is insufficient to show they committed actions prior to the Agreed
Order.
         Alice Wilson, a Department investigator, testified that the Department received a referral
in June 2020 because M.A. had been hospitalized while in Galveston. The referral stated that
M.A. “had been beaten for two days” by C.P. “because she had purchased the incorrect diapers.”
The referral also indicated M.A. admitted to using methamphetamine two days prior. Wilson
testified that she was unable to find the children but was able to contact M.A. by phone. M.A.
was staying at a shelter and asked Wilson for her help locating the children. M.A. and the
children lived in South Dakota and were visiting family in Texas at the time. According to
Wilson, M.A. had no memory of the events which led to her being found injured in a hotel
stairwell. M.A. also claimed to have consumed “a great deal of alcohol” and could not recall
how she sustained her injuries.      When Wilson contacted C.P., he would not disclose the
children’s location.     Wilson stated that the children were eventually located, with law
enforcement’s help, with their maternal aunt in Nacogdoches. Wilson testified that M.A. left the
shelter with C.P. C.P. was arrested in Galveston in connection with the assault. Wilson stated
that she attempted to work with M.A. to find a suitable placement for the children; however,
M.A. was unable to provide a relative or fictive-kin placement.         Wilson testified that she
understood that the children witnessed the assault on M.A. because the family was together at the
beach.    And based on that information, she believed the children were endangered by the
domestic violence between M.A. and C.P.




                                                 8
        Skillern testified that, following the children’s removal, M.A. and C.P. resided in
Nacogdoches until they moved to the Dallas area in February 2021. According to Skillern, the
couple was “transient” and did not have a permanent address until March. During the case, the
Department completed a reunification assessment and requested a monitored return of the
children to M.A. and C.P. The children were placed with M.A. and C.P. in October 2021.
Skillern testified that M.A. was pregnant during the case and gave birth in late September or
early October. The baby died shortly thereafter. According to Skillern, M.A. and C.P. caused
the death by inappropriately co-sleeping with the baby, even though there was a crib or bassinet
available in the apartment. D.A. and G.A. were removed from the monitored return after the
baby’s death and returned to foster care in November. Skillern testified that G.A. had cigarette
burns on her legs, which were still healing one month after removal. She also testified that there
was an active criminal investigation relating to the cigarette burns. In addition, D.A. had
reverted to being “very shy and uncomfortable around males” following the second removal.
D.A.’s fear of males had improved by the time of trial.
        Based on the evidence, the trial court could have formed a firm belief or conviction that
M.A. and C.P. engaged in domestic violence, caused the death of a child, and burned G.A. with a
cigarette. Therefore, after reviewing the evidence in the light most favorable to the judgment, we
hold that a reasonable factfinder could have formed a firm belief or conviction that M.A. and
C.P. knowingly placed or knowingly allowed the children to remain in conditions or
surroundings that endangered their physical or emotional well-being and that they engaged in
conduct or knowingly placed the children with persons who engaged in conduct that endangered
the children’s physical or emotional well-being. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D),
(E).    Therefore, we hold that the evidence is legally and factually sufficient to support
termination of C.P.’s and M.A.’s parental rights under subsections (D) and (E) of Texas Family
Code Section 161.001(b). Accordingly, we overrule C.P.’s and M.A.’s second and third issues as
to subsections (D) and (E) of Texas Family Code Section 161.001(b) and need not address their
fourth and fifth issues regarding termination under subsections (N) and (O). See TEX. R. APP. P.
47.1.




                                                9
                                BEST INTERESTS OF THE CHILDREN
        In C.P.’s and M.A.’s sixth issue, they argue the evidence is legally and factually
insufficient to support a finding that termination of their parental rights is in the children’s best
interest. In determining the best interest of the child, a number of factors have been considered,
including (1) the desires of the child; (2) the emotional and physical needs of the child now and
in the future; (3) the emotional and physical danger to the child now and in the future; (4) the
parental abilities of the individuals seeking custody; (5) the programs available to assist these
individuals; (6) the plans for the child by these individuals; (7) the stability of the home; (8) the
acts or omissions of the parent that may indicate the existing parent-child relationship is not a
proper one; and (9) any excuse for the acts or omissions of the parent. Holley v. Adams, 544
S.W.2d 367, 371-72 (Tex. 1976).
        The family code also provides a list of factors that we will consider in conjunction with
the above-mentioned Holley factors. See TEX. FAM. CODE ANN. § 263.307(b) (West 2022).
These include (1) the child’s age and physical and mental vulnerabilities; (2) the magnitude,
frequency, and circumstances of the harm to the child; (3) the results of psychiatric,
psychological, or developmental evaluations of the child, the child’s parents, other family
members, or others who have access to the child’s home; (4) whether there is a history of
substance abuse by the child’s family or others who have access to the child’s home; (5) the
willingness and ability of the child’s family to seek out, accept, and complete counseling services
and to cooperate with and facilitate an appropriate agency’s close supervision; (6) the
willingness and ability of the child’s family to effect positive environmental and personal
changes within a reasonable period of time; (7) whether the child’s family demonstrates adequate
parenting skills; and (8) whether an adequate social support system consisting of an extended
family and friends is available to the child. See id. § 263.307(b)(1), (3), (6), (8), (10), (11), (12),
(13).
        The evidence need not prove all statutory or Holley factors in order to show that
termination of parental rights is in a child’s best interest. See Holley, 544 S.W.2d at 372; In re
J.I.T.P., 99 S.W.3d 841, 848 (Tex. App.–Houston [14th Dist.] 2003, no pet.). In other words, the
best interest of the child does not require proof of any unique set of factors nor limit proof to any
specific factors. In re D.M., 58 S.W.3d at 814. Undisputed evidence of just one factor may be
sufficient in a particular case to support a finding that termination is in the child’s best interest.



                                                  10
In re M.R.J.M., 280 S.W.3d at 507. But the presence of scant evidence relevant to each factor
will not support such a finding. Id. Evidence supporting termination of parental rights is also
probative in determining whether termination is in the best interest of the child. See In re C.H.,
89 S.W.3d at 28-29. We apply the statutory and Holley factors below.
Analysis
        At the time of trial, D.A. was four years old and G.A. was two years old. Although the
Department made visits with the children available, M.A. and C.P. were both inconsistent with
visitation. Skillern testified that they attended seven visits between the two of them over the
seventeen months of the case. Both parents were offered more than ten visits after the failed
monitored returned; however, C.P. attended one and M.A. attended two.
        Skillern testified that the children are doing well in their current foster placement, where
they have been since the failed monitored return. She further testified that the foster parents
wish to adopt the children.
        As discussed above, the evidence reflected that M.A. and C.P. engaged in domestic
violence around the children and were unable to locate their children following M.A.’s
hospitalization in Galveston. Under their supervision, G.A. suffered cigarette burns, which took
more than one month to heal. And the couple was reportedly responsible for the death of another
child. Following the failed monitored return, C.P. told Skillern that the children should have
never been returned to them.
        The evidence also showed that M.A. and C.P. completed some of their court-ordered
services. However, they did not complete all of them. And they failed to engage with the
Department near the end of the case.
        After viewing the evidence in the light most favorable to the trial court’s best interest
finding and applying the statutory and Holley factors, we conclude that a reasonable trier of fact
could have formed a firm belief or conviction that termination of M.A.’s and C.P.’s parental
rights was in the best interest of the children. See TEX. FAM. CODE ANN. § 161.001(b)(2); In re
J.F.C., 96 S.W.3d at 266; see also In re W.S.M., 107 S.W.3d 772, 773 (Tex. App.—Texarkana
2003, no pet.) (overwhelming and undisputed evidence of endangerment sufficient to support
best interest finding). Accordingly, we overrule C.P.’s and M.A.’s sixth issue regarding best
interest.




                                                11
                                                  DISPOSITION
         Having overruled M.A.’s and C.P.’s first, second, third, and sixth issues, we affirm the
judgment of the trial court.

                                                                GREG NEELEY
                                                                   Justice

Opinion delivered September 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                         12
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 30, 2022


                                         NO. 12-22-00183-CV


                   IN THE INTEREST OF D. A. AND G. A., CHILDREN


                                Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C2035984)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     13